Citation Nr: 9933281	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  96-37 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to December 1970.  This appeal arises from a March 1996 
rating decision of the Pittsburgh, Pennsylvania, regional 
office (RO) which denied service connection for hypertension.

The Board of Veterans' Appeals (Board) notes that the veteran 
had also appealed a February 1997 rating action in which the 
RO denied an increased evaluation for service-connected 
paravertebral muscle spasm of the lumbar spine.  In a July 
1998 decision rendered by a RO hearing officer, a 60 percent 
evaluation was granted for the paravertebral muscle spasm of 
the lumbar spine, effective in February 1996.  The hearing 
officer indicated that this decision granted all benefits 
sought on appeal.  The veteran was apprised of this decision 
and his right to appeal it in a July 1998 letter.  Inasmuch 
as the veteran is currently in receipt of a 60 percent 
evaluation which represents a full grant of benefits for the 
veteran's back disorder and he has not raised a claim for an 
extraschedular evaluation, this issue need not be addressed 
by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT


1.  The evidence of record shows that the veteran has been 
diagnosed as having essential hypertension.  

2.  The veteran's hypertension has been implicitly linked to 
his service-connected post-traumatic stress disorder (PTSD).



CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded (that is, that the claim is 
plausible).

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  A claim for service connection on a secondary 
basis is well grounded only if there is medical evidence to 
connect the asserted secondary condition to the service-
connected disability.  See Locher v. Brown, 9 Vet. App. 535, 
538-39 (1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(1999).

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (1999).  
Where a veteran served 90 days or more, and cardiovascular 
disease to include hypertension becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
that (1) a current disability exists and (2) the current 
disability was either (a) caused or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); See also 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The record in the present case shows that the veteran has 
been diagnosed as having essential hypertension, under 
treatment, fairly well controlled.  There is also evidence 
that appears to establish that the veteran's hypertensive 
disability was either caused or aggravated by his service-
connected PTSD.  Specifically, in a letter dated in March 
1997, R.L. Eisler, M.D., reported that he had reviewed 
various medical journal summaries on the relationship between 
PTSD and hypertension.  He said the connection between 
emotional illness and stress-induced hypertension was well 
established.  As he had been the veteran's treating 
psychiatrist for nearly seven years, Dr. Eisler stated he was 
aware of the veteran's past history of serious episodes of 
stress.  He said the veteran was currently receiving 
psychotherapy for stress management.   Dr. Eisler opined that 
the veteran's hypertension "has been directly amalgamated 
with the emotional/stress/anxiety/depression PTSD factors in 
his life."  The Board also notes that a VA cardiologist 
indicated that a relationship between the veteran's PTSD and 
hypertension was possible but not definite.  In this regard, 
the VA examiner suggested that the veteran's inservice and 
post-service treatment records be obtained and reviewed.  The 
examiner stated that no records had been available for the 
examination.

Based on the foregoing, the Board finds that the veteran has 
submitted sufficient evidence showing that his hypertensive 
disability was either caused, or aggravated, by his service-
connected PTSD to make such a claim plausible.  The Board 
concludes, therefore, that the veteran's claim of entitlement 
to service connection for hypertension is well grounded.


ORDER

To the limited extent that the veteran's claim of entitlement 
to service connection for hypertension is well grounded, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
hypertension is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Specifically, 
the Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has made reference.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The development of facts 
includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

As the Board has discussed in the present case, Dr. Eisler 
expressed his opinion in a March 1997 letter that the 
veteran's hypertension "has been directly amalgamated with 
the emotional/stress/anxiety/depression PTSD factors in his 
life."  However, the probative value of this opinion is 
somewhat skewed because Dr. Eisler is a psychiatrist rather 
than an internist or cardiologist.  Nevertheless, medical 
evidence has been received which appears to implicitly link 
the veteran's hypertension with his service-connected PTSD.  
The Board therefore believes that the veteran's service 
connection claim must be remanded to obtain a medical opinion 
to determine the nature and etiology of his current 
hypertensive disability.  The Court has held that the Board, 
in rendering its final decision, must consider independent 
medical evidence in support of recorded findings, rather than 
provide its own medical judgment in the guise of a Board 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  VA's 
duty to assist veterans also includes the procurement of 
medical opinions where necessary.  See Ashley v. Brown, 6 
Vet. App. 52 (1993) (obtaining an advisory medical opinion is 
a viable way for the Board to fulfill its duty to assist an 
appellant).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should contact and advise the 
veteran that he may submit additional 
medical evidence that would help to 
establish that his current hypertensive 
disorder was incurred in service or 
caused or aggravated by his service-
connected PTSD.  Further, the veteran 
should be asked to provide the complete 
names and addresses of all VA and non-VA 
health care providers who have treated 
him for hypertension since his discharge 
from service.  All records not already 
included in the claims folder should be 
obtained, to include those from the 
Butler VA Medical Center from 1969-70, as 
well as any post service records.  Once 
obtained, all records must be associated 
with the claims folder.

2.  When the above has been accomplished, 
the veteran should be afforded a VA 
cardiovascular examination.  The entire 
claims folder and a copy of this remand 
must be made available to the examiner 
for review prior to the examination.  
Such tests as the examiner deems 
necessary should be performed.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any current hypertensive disability 
was incurred during the veteran's 
military service or within one (1) year 
of his discharge.  Additionally, the 
examiner should express a medical opinion 
as to whether it is at least as likely as 
not that any current hypertensive 
disability was caused, or aggravated, by 
symptoms related to the veteran's 
service-connected PTSD.  In answering 
this question, the standard of proof that 
is underlined must be utilized.  The 
examiner should also attempt to reconcile 
his or her conclusions with the March 
1997 opinion rendered by Dr. Eisler and 
the medical treatises that Dr. Eisler 
considered in rendering his opinion, 
summaries thereof which follow Dr. 
Eisler's letter in the claims folder.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed to the extent 
possible.  If any development is 
incomplete, including if the requested 
medical review does not include all 
opinions requested, appropriate 
corrective action should be implemented.  

4.  When the above development has been 
completed, the RO should re-adjudicate 
the claim of entitlement to service 
connection for hypertension on a direct 
basis and as secondary to service-
connected PTSD.  Consideration should be 
given to 38 C.F.R. § 3.310 and to the 
holding of the Court in Allen v. Brown.  
If the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to afford due process and to obtain additional medical 
evidence.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

